UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549   SCHEDULE 14A INFORMATION   Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant  ☒   Filed by a Party other than the Registrant  ☐   Check the appropriate box:   ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12   MOBIVITY HOLDINGS CORP. (Name of Registrant as Specified In Its Charter)   (Name of Person(s) Filing Proxy Statement, if other than the Registrant)   Payment of Filing Fee (Check the appropriate box):   ☒ No fee required.   ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11.     Title of each class of securities to which transaction applies:   Aggregate number of securities to which transaction applies:   Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):   Proposed maximum aggregate value of transaction:   Total fee paid:   ☐ Fee paid previously with preliminary materials.   ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing.     Amount Previously Paid:   Form, Schedule or Registration Statement No.:   Filing Party:   Date Filed:   MOBIVITY HOLDINGS CORP. 55 N. Arizona Place, Suite 310 Chandler, Arizona 85225     NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD NOVEMBER 30, 2016 To our Stockholders:   A special meeting of stockholders of Mobivity Holdings Corp. a Nevada corporation, will be held on Wednesday, November 30, 2016, at 10:00 a.m., local time, at the Crowne Plaza San Marcos Golf Resort, One N. San Marcos Place, Chandler, Arizona 85225 to: 1. Vote on a proposed increase in the number of authorized shares of the Company’s common stock;   2. Vote on the adjournment or postponement of the special meeting to another time and date if such action is necessary for the board of directors to solicit additional proxies in favor of proposal 1; and   3. Consider any other business that properly comes before the meeting.   Only stockholders of record at the close of business on November 2, 2016 will be entitled to notice of, and to vote at, the meeting and any adjournments of the meeting. It is important that your shares be represented at the meeting. Please mark, sign, date, and mail the enclosed proxy card in the postage-paid envelope provided, regardless of whether you plan to attend in person.     Sincerely,   William Van Epps,   Chairman of the Board   November [●], 2016 Chandler, Arizona   TABLE OF CONTENTS      PAGE  QUESTIONS AND ANSWERS ABOUT THE MEETING 2 VOTING OF SHARES  4 PROXY SOLICITATION  5 PROPOSAL ONE — INCREASE IN AUTHORIZED SHARES OF COMMON STOCK  5 PROPOSAL TWO — ADJOURNMENT OR POSTPONEMENT  6 OTHER BUSINESS  7 HOUSEHOLDING OF SPECIAL MEETING MATERIALS  7 PROPOSALS FOR THE NEXT MEETING  7 -i-     MOBIVITY HOLDINGS CORP.   PROXY STATEMENT FOR 2 TO BE HELD NOVEMBER 30, 2016      The accompanying proxy is solicited on behalf of the board of directors of Mobivity Holdings Corp. (“we” or the “Company”) in connection with our special meeting of stockholders to be held on Wednesday, November 30, 2016, at 10:00 a.m., local time, at the Crowne Plaza San Marcos Golf Resort, One N. San Marcos Place, Chandler, Arizona 85225 for the purposes set forth in the accompanying Notice of Meeting.   Please mark and sign the enclosed proxy card and return it in the accompanying envelope. No postage is required if your returned proxy card is mailed within the United States. We will bear the cost of soliciting proxies, including the preparation, assembly and mailing of the proxies and soliciting material, as well as the cost of forwarding the materials to the beneficial owners of our common stock. Our directors, officers and regular employees may, without compensation other than their regular compensation, solicit proxies by telephone, electronic mail, personal conversation or other means of communication. We may reimburse brokerage firms and others for expenses in forwarding proxy material to the beneficial owners of our common stock.   Any proxy given pursuant to this solicitation and received in time for the 2016 special meeting will be voted according to the instructions given in the proxy. Any stockholder giving a proxy may revoke it any time prior to its use at the 2016 special meeting by giving a written revocation notice to our secretary, by filing a revoking instrument or a duly executed proxy bearing a later date with our secretary or by attending the 2016 special meeting and voting in person.   We expect that this proxy statement, the proxy and notice of meeting will first be mailed to our stockholders on or about November [●],     -1-     QUESTIONS AND ANSWERS ABOUT THE MEETING     Q: Why am I receiving this proxy statement?     A: We are holding a 2016 special meeting of stockholders to seek stockholder approval of an increase in the number of authorized shares of the Company’s common stock, as more fully described in Proposal One.     Q: What do I need to do now?     A: We urge you to carefully read and consider the information contained in this proxy statement. If applicable, you should then vote as soon as possible in accordance with the instructions provided in this proxy statement and on the enclosed proxy card or submit your voting instructions by Internet or by telephone if that option is available to you.     Q: How do I vote?     A: Whether you plan to attend the special meeting or not, we urge you to vote by proxy.
